FILED
                             NOT FOR PUBLICATION
                                                                            SEP 13 2016
                      UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JAMES WILLIAMS,                                  No.   15-35681

                Petitioner-Appellant,            D.C. No. 2:13-cv-01470-JCC

 v.
                                                 MEMORANDUM*
ROBERT HERZOG, Superintendent
Monroe Correctional Complex,

                Respondent-Appellee.


                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                        Argued and Submitted August 30, 2016
                                 Seattle, Washington

Before: GOODWIN, SCHROEDER, and McKEOWN, Circuit Judges.

      James Williams, a Washington state prisoner, appeals the district court’s

denial of his habeas petition seeking to overturn his conviction of Murder in the

First Degree.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      His claim is that the trial court, at the time he entered his guilty plea, should

have ordered a hearing on his competency. This is referred to as a procedural

competency claim. In the state courts, however, he argued a different claim, i.e.,

that he was incompetent to enter the plea, a claim referred to as a substantive

competency claim. See Godinez v. Moran, 509 U.S. 389, 396, 398 (1993). The

State contends the procedural claim is unexhausted and the petition properly

denied on that ground. We agree.

      Even assuming Williams’s procedural claim can be regarded as having been

exhausted because it was somehow intertwined with the substantive claim, see

Lounsbury v. Thompson, 374 F.3d 785, 788 (9th Cir. 2004), it lacks merit. There

had been previous determinations of Williams’s competency. In accepting the

plea, the trial court also accepted Williams’s counsel’s representation that although

the plea was entered against the advice of counsel, Williams was competent to

make it. There was no basis for a reasonable judge to question competency at that

time. See Davis v. Woodford, 384 F.3d 628, 644 (9th Cir. 2004).

      We decline to issue any further certificate of appealability.

      AFFIRMED.




                                           2